10-2173-ag
         Wang v. Holder
                                                                                       BIA
                                                                               A073 583 567
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _______________________________________
12
13       XUE TIAN WANG,
14                Petitioner,
15
16                        v.                                    10-2173-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Lewis Hu, New York, New York.
24
25       FOR RESPONDENTS:              Tony West, Assistant Attorney
26                                     General; James A. Hunolt, Senior
27                                     Litigation Counsel; Nehal H. Kamani,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review

 5   is DENIED.

 6       Petitioner Xue Tian Wang, a native and citizen of

 7   China, seeks review of the BIA’s May 6, 2010 order denying

 8   his motion to reopen his removal proceedings.   In re Xue

 9   Tian Wang, No. A073 583 567 (B.I.A. May 6, 2010).   We assume

10   the parties’ familiarity with the underlying facts and

11   procedural history in this case.

12       Our review is limited to the BIA’s decision not to

13   reopen Wang’s removal proceedings, as Wang did not file a

14   timely petition for review of the underlying order denying

15   his eligibility for relief.1   See Alam v. Gonzales, 438 F.3d
16   184, 186 (2d Cir. 2006).   We review the BIA’s denial of a

17   motion to reopen for abuse of discretion.   See Ali v.


            1
              While Wang argues he did not know of his right to
       appeal the BIA’s initial decision, failure to inform an
       alien of the right to seek appellate review does not, in
       and of itself, violate due process. United States v.
       Lopez,445 F.3d 90, 96 (2d Cir. 2006). Additionally, the
       BIA’s decision to affirm without an opinion neither
       violates due process, Yu Sheng Zhang v. U.S. Dep’t of
       Justice, 362 F.3d 155, 160 (2d Cir. 2004), nor
       constitutes an abuse of discretion, Xusheng Shi v. BIA,
       374, F.3d 64, 66 (2d Cir.2004).
                                    2
 1   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

 2       The BIA did not abuse its discretion in denying Wang’s

 3   motion to reopen as untimely, as he filed it more than seven

 4   years after the BIA upheld the immigration judge’s

 5   underlying merits decision, and number-barred, as it was his

 6   second motion to reopen.   8 C.F.R. § 1003.2(c)(2).    Although

 7   the time and number limitations do not apply to a motion to

 8   reopen seeking to apply for asylum “based on changed

 9   circumstances arising in the country of nationality or in

10   the country to which deportation has been ordered, if such

11   evidence is material and was not available and could not

12   have been discovered or presented at the previous hearing,”

13   8 C.F.R. § 1003.2(c)(3)(ii), as the BIA found, Wang’s

14   political activities in the United States constituted a

15   change in personal circumstances, not a change in country

16   conditions, see Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d

17   Cir. 2008).   In addition, substantial evidence supports the

18   BIA’s finding that Wang did not demonstrate a change in

19   country conditions in China, as Wang presented only evidence

20   of longstanding persecution of political dissidents by the

21   Chinese government without any explanation or evidence

22   indicating a change in the treatment of dissidents.     See


                                   3
 1   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

 2   The BIA was not required to address each individual piece of

 3   evidence and Wang has pointed to no evidence which

 4   contradicts the BIA’s conclusions.   See Wei Guang Wang v.

 5   BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, the pending motion

 8   for a stay of removal in this petition is DISMISSED as moot.

 9

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13
14




                                   4